     3:19-cv-00529-RBH      Date Filed 08/13/19   Entry Number 36-1     Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION


Jon Michael Vitale,
                                                  C/A No.: 3:19-cv-00529-RBH
                       Plaintiff,

v.                                           MOTION TO CONDUCT/COMPEL
                                                     DISCOVERY
Mimedx Group, Inc., Parker H. Petit, and
William C. Taylor,
                                                       EXHIBIT ONE
                       Defendants.


                Exhibit One: Discovery Requests to Mimedx Group, Inc.
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 2 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 3 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 4 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 5 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 6 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 7 of 8
3:19-cv-00529-RBH   Date Filed 08/13/19   Entry Number 36-1   Page 8 of 8
